Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-12-00105-CV

              In the Matter of the ESTATE OF Martha Jane VALDEZ, Deceased

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2008-PC-3026
                        Honorable John D. Hutchinson, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We tax costs of appeal against Appellant Jerry Valdez.

       SIGNED May 29, 2013.


                                                _____________________________
                                                Patricia O. Alvarez, Justice